                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                         THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

IN RE: BO MATTHEWS CENTER                     )
       OF EXCELLENCE,                         )
                                              )
          Debtor,                             )   Case No. BK21-81371-CRJ-7
                                              )

                 MOTION FOR APPOINTMENT OF INTERIM TRUSTEE


       COMES NOW the Petitioners, JUST 4 THE KIDS DAYCARE, LLC (hereinafter the

“Daycare” and PAULETTE EDWARDS (hereinafter “Edwards”) and moves this Honorable

Court pursuant to United States Bankruptcy Code Rule 2001, Appointment of Interim Trustee

Before Order for Relief in a Chapter 7 Liquidation Case, for the appointment of an Interim

Trustee in the above-styled cause of action and in support thereof states as follows:

1.     On August 12, 2021 an Involuntary Chapter 7 Petition was filed in the Court by the

Daycare and Edwards as creditors of the BO MATTHEWS CENTER OF EXCELLENCE

(hereinafter referred to as “BMCE”).

2.     Pending before the Madison County Circuit Court is an Unlawful Detainer Action where

William P. Matthews (hereinafter “Matthews”) is the Plaintiff and the Daycare and Edwards are

the Defendant, Case No: CV2020-000096.00. The Daycare and Edwards have counterclaims

against Matthews.

3.     The real property at issue in the Circuit Court lawsuit is owned by BMCE. Thus an

       Interim Trustee is necessary as the real party of interest in securing the estate of BMCE.

4.     Matthews is a trustee of BMCE who filed the lawsuit in his own name but has

subsequently plead the filing was as an “agent” or “representative” of BMCE.

5.     Matthews entered into a “commercial lease” with Edwards in 2018 for 36 months at

which payments of $3,800 were to be made monthly beginning August 1, 2018 and thereafter

each month. This lease listed Matthews as the “lessor” and never indicated the building was



Case 21-81371-CRJ7        Doc 6    Filed 08/16/21 Entered 08/16/21 15:45:17             Desc Main
                                   Document     Page 1 of 3
owned by BMCE. Matthews required payments be made in his name and took cash as well as

deposited checks into his personal bank account.

6.     There are multiple issues that resulted thereafter which formulate the basis for the

counterclaims as well as the unpaid debts claimed by Edwards and the Daycare.

7.     Currently there is a substantial sum of money, approximately $48,000, paid by Edwards

and the Daycare deposited with the Madison County Circuit Court related to this case, and made

to the Plaintiff – Matthews. This money rightfully belongs to BMCE and thus should be subject

to collection by the Trustee.

8.     A motion is being filed with the Madison County Circuit Court for the replacement of the

Plaintiff with the Interim Trustee.

9.     The necessity of the appointment of the Interim Trustee is a result of the failure of

Matthews to perform proper fiduciary duties in his capacity as trustee of BMCE, as follows:

       a.      failure to file BMCE entity annual taxes with the I.R.S.;

       b.      using an improper Federal tax exemption number for the Alabama entity, BMCE;

       c.      comingling funds entitled to BMCE with personal accounts;

       d.      failure to file registration documents with the Alabama Secretary of State and

               the Alabama Attorney General;

       e.      using BMCE real property as collateral for loans without a resolution from the

               board of directors and no apparent use of loan funds for BMCE’s purpose;

       f.      using BMCE real property for personal use without reasonable payment;

       g.      allowing fraudulent activity to be conducted under the guise of inhabiting the

               real property belonging to BMCE, while leased and occupied solely to Edwards;

               as well as multiple other improper activities.



WHEREFORE, THE PREMISES CONSIDERED, the Petitioners respectfully requests for a

hearing as to this matter and an Interim Trustee be appointed thereafter.


Case 21-81371-CRJ7         Doc 6      Filed 08/16/21 Entered 08/16/21 15:45:17         Desc Main
                                      Document     Page 2 of 3
                                     /s/Mari    Morrison
                                     MARI MORRISON (ASB-4396-I67M)
                                     ATTORNEY FOR PETITIONERS
                                     430 RONNY LANE
                                     SPRINGVILLE, AL 35146
                                     (205) 837-2771
                                     marimorrison1@gmail.com




Case 21-81371-CRJ7   Doc 6   Filed 08/16/21 Entered 08/16/21 15:45:17   Desc Main
                             Document     Page 3 of 3
